— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 14, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, inter alia, that the trial court committed reversible error by not granting the defense motion for a mistrial grounded on alleged errors during the prosecutor’s summation. We disagree. During her summation, the prosecutor called upon the jury to draw conclusions which were "fairly inferrable from the evidence” (People v Ashwal, 39 NY2d 105, 110).
The defendant also argues that he was denied due process of law when the court denied his request for a mental examination at the time of sentencing. We find no error here, since the record is devoid of evidence of any disturbed behavior on the part of the defendant (see, People v Harris, 109 AD2d 351; People v Dockery, 174 AD2d 432).
The defendant’s sentence was not excessive.
We have examined the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.